Citation Nr: 1757755	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-48 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic right shoulder myofascial pain with arthritis.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic left shoulder myofascial pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued the 20 percent rating disability for the Veteran's service-connected chronic myofascial pain in the right shoulder with arthritis and chronic myofascial pain in the left shoulder.

In May 2014, October 2016 and June 2017, the Board remanded these issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the last Board remand in June 2017, the Board made a finding that a December 2016 VA examination was inadequate, thereby remanding the issues for another VA examination to be conducted by an orthopedist.  However, the Veteran indicates that she never received adequate notice, let alone any notice, of a scheduled compensation examination for her service-connected shoulder disabilities.  See November 2017 Post-Remand Appellate Brief.

While the claims file reflects that the RO submitted a request for a VA examination, there is no indication that the RO provided her with any notice of the VA examination.  In light of this deficiency, the Board finds that the RO failed to substantially comply with prior remand directives, and accordingly, a remand is required for substantial compliance.  See Dyment v. West, 13 Vet. App. 141, 146 - 47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify the provider(s) of any additional treatment or evaluation she has received for her bilateral shoulder.  If any new records are identified, obtain and associate the records with the claims files.  Additionally, obtain the Veteran's updated VA treatment records.  Any negative replies should be properly included in the claims file.

2.  Then, schedule the Veteran for a new VA examination to determine the current severity of her chronic myofascial pain in the left and right shoulders.  The VA examination must be conducted by a VA orthopedist. 

[Notice of this VA examination must be sent to the Veteran at her last known address.  A copy of this notice informing her of the date, time and location of the VA examination must be associated with the claims file.]

The VA orthopedist must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA orthopedist must undertake the following:  

a.  Specifically indicate whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at shoulder level.

 b.  Determine whether the Veteran's service-connected shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination.

The VA orthopedist should provide a complete and thorough rationale for all opinions offered.  If the VA orthopedist cannot provide an opinion without resorting to speculation, then he or she must provide a complete and thorough rationale as to why this is the case.

3.  After ensuring compliance with the above-mentioned actions, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or her representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

